DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2013/0293684).

Regarding claim 1, Becker discloses:
A data acquisition system, comprising: 
a display module (Becker: Fig 1; computer 56; [0034]; [0041]); 
a sensor module (Becker: Fig 1; sensors 44 and 38; [0031]-[0032]); 
a light-emitting module (Becker: Fig 1; projector 28; [0026]). 

Regarding claim 2, Becker discloses:


Regarding claim 3, Becker discloses:
The data acquisition system of claim 2, wherein the second sensor has a larger field of view (FOV) than the first sensor (Becker: Fig 1; [0045]). 

Regarding claim 4, Becker discloses:
The data acquisition system of claim 1, wherein the display module is rotatable relative to the sensor module via a connection member (Becker: [0041]). 

Regarding claim 5, Becker discloses:
The data acquisition system of claim 1, wherein the light-emitting module comprises at least one of: a projector, an array of light emitting diodes (LEDs), or a light emitting screen (Becker: Fig 1; projector 28; [0026]). 

Regarding claim 6, Becker discloses:
The data acquisition system of claim 2, wherein at least one of the first sensor and the second sensor has a primary camera axis and the light emitting module has a primary light emission axis such that an angle between the primary 

Regarding claim 7, Becker discloses:
A method of scanning an object comprising: 
capturing scan data of a first object in a first scan mode (Becker: Fig 2; step 1262; wide FOV scan; [0036]); 
comparing the scan data to a predetermined threshold (Becker: Fig 2; step 1266; point cloud threshold; [0037]); and 
capturing scan data of the first object in a second scan mode based upon the comparison to the predetermined threshold (Becker: Fig 2; step 1272/1280; small FOV measurements; [0044]; [0047]). 

Regarding claim 8, Becker discloses:
The method of claim 7, wherein the second scan mode comprises a higher resolution than the first scan mode (Becker: [0032]; [0044]; [0057]; [0085]). 

Regarding claim 9, Becker discloses:
The method of claim 7, further comprising computing coverage or boundaries of 3D data relative to the first object identified in 2D images (Becker: [0037]-[0039]). 

Regarding claim 10, Becker discloses:
The method of claim 9, wherein comparing the scan data to a predetermined threshold comprises comparing the coverage of the 3D data to the predetermined threshold (Becker: [0037]-[0039]). 

Regarding claim 11, Becker discloses:
The method of claim 7, wherein the second scan mode initiates automatically and free of user input (Becker: Fig 2; step 1268-80; [0046]-[0047]). 

Regarding claim 14, Becker discloses:
A 3D scanning method, comprising: 
capturing one or more images of an object with a sensor (Becker: [0041]); 
displaying the one or more images of the object on a display (Becker: [0041]; [0043]); and 
displaying real-time visual feedback while displaying the one or more images of the object regarding at least one of accuracy or data density of the one or more images (Becker: [0041]; [0043]-[0044]; [0037]-[0039]; [0100]). 

Regarding claim 15, Becker discloses:
The 3D scanning method of claim 14, wherein the real-time visual feedback comprises differentiated areas on the object displayed in different .

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0071318).

Regarding claim 12, Lee discloses:
A 3D scanning method comprising: 
capturing a plurality of 3D data sets of an object while the object is grasped and rotated by a hand (Lee: Fig 2; steps 202-204; [0071]; [0076]; Fig 5A-B); 
identifying data portions that are not consistent among the plurality of 3D datasets (Lee: Fig 2; step 206; [0071]; [0076]; Fig 5A-B); 
removing the inconsistent portions of the 3D datasets to create trimmed datasets, wherein the inconsistent portions correspond to the hand (Lee: Fig 2; step 206; [0071]; [0076]-[0077]; Fig 5A-B); 
aligning the trimmed datasets (Lee: Fig 2; step 208; [0072]); and 
combining the trimmed datasets to create a unified result that represents the shape of the object being scanned without the hand (Lee: Fig 2; step 210; [0072]; [0077]; [0079]). 

Regarding claim 13, Lee discloses:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488